Order entered June 16, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00987-CV

                   IN THE INTEREST OF J.Y.O., A CHILD

               On Appeal from the 469th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 469-53096-2017

                                     ORDER

      Before the Court is appellee’s June 14, 2021 second motion to extend time

to file his brief. We GRANT the motion and ORDER the brief be filed no later

than July 14, 2021. We caution that further extension requests will be disfavored.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE